     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 1 of 26




                  IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


SAUER INCORPORATED, A
Pennsylvania Corporation,

       Plaintiff


V.                                                     CASE NO. CV420-157


MCLENDON ENTERPRISES, INC., A
Georgia Corporation,

        Defendant.




                                       ORDER


        Before     the     Court      is   Defendant       McLendon       Enterprises,

Inc.'s,     Motion       for     Summary     Judgment.      (Doc.     20.)    For    the

following reasons. Defendant's motion (Doc. 20) is GRANTED.^

                                      BACKGROUND^




^ The case caption incorrectly lists Magruder Construction
Company as a defendant in this case. Defendant McLendon filed
a third-party complaint against Magruder, which it later
dismissed.        (Docs.       8,   14.)    However,       Magruder    was    never    a
primary     defendant       in      this   case.    Accordingly,      the    Clerk    of
Court is DIRECTED to amend the caption to remove Magruder as a
defendant in this case.
2 The relevant facts are taken principally from the Defendant's
Statement of Material Facts (Doc. 22) and Plaintiff's response
thereto (Doc. 27). Pursuant to Federal Rule of Civil Procedure
56(e) and Southern District of Georgia Local Rule 56.1, all
material facts not controverted by specific citation to the
record are deemed admitted, unless otherwise inappropriate.
Where the parties offer conflicting accounts of the events in
question, this Court draws all inferences and presents all
evidence in the light most favorable to Plaintiff. See
Hamilton     v.    Southland        Christian      Sch.,    Inc.,   680    F.3d     1316,
1318 (11th Cir. 2012) (citing Moton v. Cowart, 631 F.3d 1337,
1341 (11th Cir. 2011)).
     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 2 of 26



          Plaintiff Sauer Incorporated brings this claim for breach

of    contract         related     to   Defendant's      construction       work   at   the

Fort Stewart Elementary School in Fort Stewart, Georgia. (Doc.

1    at    SI    1.)   On   or    about     June   3,   2011,   Plaintiff       entered   a

contract          with      the    United    States     Army    Corps      of   Engineers

(^^USACE")        to     perform    construction        work    at   the    Fort   Stewart

Elementary School (the '"Project"). (Doc. 22 at SI 1; Doc. 27 at

SI   1.) On       November        12, 2012,    Plaintiff entered a           subcontract

with Defendant, in which Defendant agreed to undertake certain

civil sitework for the Project (the "Subcontract"). (Doc. 22

at SI 2; Doc. 27 at SI 2.) Under the Subcontract, Defendant's

scope of work included erosion control, site clearing, site

demolition,            earthwork,         grading,      utilities,         roadways     and

parking lots. (Doc. 22 at SI 2; Doc. 27 at SI 2.)

          Defendant's earthwork and grading scope of work included

sub-grade preparation for pervious concrete sidewalks. (Doc.

1, Attach. 1 at 17.) Relevant to this case. Defendant agreed

to provide compacted sub-grade and base course preparation for

all areas to receive concrete and twenty-four inches of "sandy

structural fill" for                all areas to        receive      pervious concrete

sidewalks. (Id. at 18.) Originally,                       Defendant did         not agree

under the Subcontract to install the actual sidewalks. (Id. at

23-24;          Doc. 26 at SI 9;        Doc. 27 at       SI 3.) On      July 22, 2013,

Plaintiff and Defendant executed a change order which modified
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 3 of 26



Defendant's scope of work to include placement of the pervious

concrete      sidewalks,          #57    stone     base    and     geotextile    fabric

beneath the sidewalks. (Doc. 26 at 1 14.)

       The    date    on    which       Defendant   installed       the    sidewalks   is

unclear, but Plaintiff began to receive complaints from the

USAGE regarding the sidewalks in 2016.^ On January 5, 2016,

Susan    Smith,       USAGE      project       engineer,    advised       Plaintiff    via

email that problems had developed with the sidewalks at the

Project. (Doc. 22 at SI 5; Doc. 27 at SI 5; Doc. 21, Attach. 1

at 2.)       Ms. Smith       informed         Plaintiff that the sidewalks             had

^^heaved at the expansion joints in several places" and

other expansion joints the joint material ha[d] been squeezed

out . . . ." (Doc. 21, Attach. 1 at 2.) Ms. Smith also stated

that the problems with the sidewalks were ^Mefinitely a site

wide    issue      and     not    just    an    isolated    occurrence." (Id.)          On

January      13,     2016,       David   Warren,     USAGE    area    engineer,       sent

Plaintiff       an    email        describing       similar       problems    with     the

sidewalks       and      inquiring       about    the   ""status    of    [Plaintiff's]

fix." (Doc. 21, Attach. 2 at 2.)


2 Defendant contends that the sidewalks were installed in 2014,
but Plaintiff denies this contention and objects under Federal
Rule of Givil Procedure 56(c)(1)(A) because Defendant failed
to cite to ""particular parts of materials on the record" to
support its assertion. (Doc 22. at                        SI 4;    Doc. 27 at     SI 4.)
Because      the   exact      date      the    sidewalks    were    installed    is    not
relevant to this case, the Gourt will assume they were
installed  sometime  before  2016,   when Plaintiff began to
receive complaints about the sidewalks.
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 4 of 26




        Plaintiff      forwarded         both        emails        to      Defendant         and

requested that Defendant provide ^'immediate on-site review and

response regarding this matter." (Doc. 21, Attach. 1 at 2;

Doc.    21,    Attach.      3    at    2.)    On    January       20,    2016,      Plaintiff

informed      Defendant         that    Plaintiff         would     be    inspecting         the

sidewalks      and    that      Plaintiff         intended    to    provide      notice       to

Defendant's          surety      of     the         issue     with        the       sidewalks

^^considering        the     possibility           that     [Defendant]          may       share

responsibility in the matter." (Doc. 21, Attach. 3 at 2.) On

April    22,    2016,       Plaintiff         advised       Defendant       that       it    had

performed       temporary         remedial          measures       to      alleviate         the

sidewalks'      ^'heaving"        and        to    remove     the        ^'ramps"     in     the

sidewalks that the USAGE had deemed unsafe. (Doc. 21, Attach.

4 at 2.) Plaintiff further advised Defendant that two testing

firms would be conducting tests and analysis on the sidewalks.

(Id.)

       On April 26, 2016, Whitaker Laboratory, Inc., a testing

firm retained by Plaintiff, issued a report titled ^'Subgrade

Evaluation"       which      detailed        its    inspection       of     ^'near     surface

soils    beneath      the    pervious        concrete       sidewalk" and        opined       on

the soils' compliance with the provisions of the Subcontract.

(Doc. 21, Attach. 5 at 2.) As part of the inspection, Whitaker

Laboratory obtained soil samples up to a depth of twenty-four

inches    below      the    bottom      of    the    pervious       concrete         and    then
     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 5 of 26




^^visually classified" the samples. (Id.) Based on the results

of its test,         Whitaker     Laboratory concluded that two of the

three soil samples did             not meet the               requirements of ^'sandy

select material" per the conditions of the Subcontract. (Id.)

Whitaker      Laboratory         also         stated          that     the     ''geotextile

fabric beneath the gravel" appeared                      to     consist      of    a    woven

fabric which        ^^may not allow       a fast enough               permeability rate

into the underlying soils." (Id. at 2-3.)

       On    June    17,     2016,      TEC     Services,            Plaintiff's       second

testing      firm,     issued      its    report          regarding          the   pervious

concrete sidewalks at the Project site. (Doc. 21, Attach. 6 at

2;    Doc.   22 at    SI   13;   Doc.    27    at   SI   13.)    TEC    Services       tested

three core samples of the concrete from separate sections of

the sidewalk, including a section that was exhibiting heaving,

and    evaluated      the     samples     through         ^'concrete         petrography."

(Doc. 21, Attach. 6 at 2; Doc. 22 at SI 14; Doc. 27 at SI 14.)

The focus of TEC Services's evaluation was to determine if the


expansion     of the concrete            was    a   result of an             alkali-silica

reaction (ASR) and if the curling was a result of insufficient

curing. (Doc. 21, Attach. 6 at 2.) Based on its findings, TEC

reported that the measured thickness of the concrete in all

three samples was less than the four inches required in the

project specifications. (Doc. 22 at SI 15; Doc. 27 at SI 15.)

TEC     concluded      that      'Mt]he        significantly           heaved      concrete
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 6 of 26




sidewalk at the joints and expansion which displaced the curbs

is not a result of curling or an expansive subgrade" and that

"ASR did not cause the expansion." (Doc. 21, Attach. 6 at 4.)

TEC Services also found that the curling in the concrete may

have been exacerbated by the thickness of the concrete being

less than called for by the design specifications. (Id.)

       On July 12, 2016, Whitaker Laboratory conducted further

testing at the Project site, this time taking six core samples

from various sections of the pervious concrete sidewalk. (Doc.

21, Attach. 8 at 2; Doc. 22 at SI 20; Doc. 27 at SI 20.) For all

six samples, Whitaker Laboratory measured the thickness of the

concrete   and   the    thickness   of    the   stone   directly        below   the

concrete   sidewalks.      (Doc.    21,    Attach.      8   at    2.)    Whitaker

Laboratory's findings revealed that two of the samples had a

concrete thickness of less than the four inches required                          by

the Subcontract. (Id.; Doc. 22 at SI 21; Doc. 27 at SI 21.)

       On July 1, 2016, Plaintiff sent Defendant and Hartford

Fire    Insurance      Company,    Defendant's       surety,      a   notice     of

default. (Doc. 21, Attach. 7 at 2.) In the notice. Plaintiff

states that, based on TEC Services's report. Defendant did not

install the concrete sidewalks with the necessary thickness as

required   by    the   Subcontract.      (Id.   at   2-3.)       Plaintiff      also

noted that TEC Services's report suggested that there may have

been deficiencies in the curing process. (Id. at 3.) Plaintiff
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 7 of 26




further informed Defendant that its failure to timely commence

repairs     on    the    sidewalks          placed    it       in     default        of    its

contractual       obligations.        (Id.)    On    July       15,      2016,    Plaintiff

advised     Defendant      and   Hartford       that,       due       to    the    lack     of

response     to    its     notice      of     default.          Plaintiff         would     be

beginning     remediation        on    the     sidewalk,            at     Defendant       and

Hartford's cost, on July 18, 2016. (Doc. 26, Attach. 5 at 2-

3.)

      On   September      15, 2016,         Plaintiff sent Hartford another

letter     reiterating its       position       that      Defendant had            breached

the   Subcontract.       (Doc.   26,    Attach.      8     at    2,      5-6.)    Plaintiff

stated     that     Defendant's        failure       to     install          concrete       of


sufficient        thickness      ^^alone       was     sufficient            to      trigger

[Defendant's] contractual obligation to remove and replace the

concrete." (Id. at 6.) Plaintiff also detailed the costs it

had   incurred     repairing     the    defective         concrete          sidewalks       and

made a claim for $66,439.01. (Id. at 8.) On February 3, 2017,

Plaintiff    sent    Defendant        and    Hartford      a    final       demand    letter


stating     that     ^'[Plaintiff]          intend[ed]          to       initiate         legal

proceedings against both parties to recover the $66,439.01 in

damages     caused      plus   interest,       attorneys'            fees    and     costs."

(Doc. 26, Attach. 10 at 2.)

      On March 6, 2017, Plaintiff filed suit against Defendant

and Hartford in the State Court of Toombs County (the "State
     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 8 of 26




Suit")          (Doc.    21, Attach.       9;     Doc.    22 at 1 22;                Doc. 27 at

SI 22.) In its complaint. Plaintiff alleged that                                     [Deferidant]

breached the terms of its Subcontract by failing to properly

perform its scope of work at the Project, causing defects such

as curling, expansion and heaving of the sidewalks in certain

areas." (Doc. 21, Attach. 9 at SI 11; Doc. 22 at SI 23; Doc. 27

at    SI    23.)      Plaintiff     further       alleged          that    "[i]n       addition,

[Defendant] breached the terms of the Subcontract by failing

to follow the Project design as to the required slab thickness

for the         sidewalks       at the    project." (Doc.             21, Attach.           9 at

SI 12;      Doc.    22    at    SI '24;   Doc.    27     at   SI    24.)       Plaintiff      also

alleged that            [Defendant] has materially breached the terms of

the Subcontract by failing and refusing to properly perform

its    work      at     the    Project,    causing        damages         to    [Plaintiff]."

(Doc. 21, Attach. 9 at SI 14.) Based on                              Defendant's breach.

Plaintiff        sought an        award    of     damages, costs               and    attorneys'

fees. (Id. at SI 15.)

           In   August    2017,     the   Plaintiff,          Defendant and             Hartford

finalized a settlement agreement (the ""Settlement Agreement")

by    which        Plaintiff      agreed     to    release          its     claims       against

Defendant and Hartford in exchange for Defendant's payment of

$46,500. (Doc. 22 at SI 28; Doc. 27 at SI 28; Doc. 21, Attach.



4    Sauer      Inc.     v.    McLendon   Enters.,        Inc.,      et.       al..    Case    No
17SV00015 (Ga. St. Ct. Mar. 6, 2017).
     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 9 of 26




10    at    2-3.)       The       Settlement            Agreement's         release         provision

stated:


       In exchange for the Parties' performance under this
       Settlement Agreement, and other good and valuable
       consideration, the   Parties for themselves, their
       members,   owners,   predecessors,    successors    and
       assigns   hereby  irrevocably,   fully    and   forever
       releases   the   other   Parties,    their    officers,
       directors,     principals,     employees,       agents,
       representatives,   attorneys-in-fact,    attorneys-at-
       law, insurers, successors, and assigns from any and
       all  claims,   actions,  causes   of   action,   suits,
       losses, demands, sums of money, and expenses from
       any claims raised or that could have been raised in
       the Litigation.

(Doc. 21, Attach.                 10    at    3.)       On   October 18,        2017, Plaintiff

filed      its    Notice          of    Voluntary            Dismissal     with      Prejudice        in

state court, dismissing the State Suit against Defendant and

Hartford. (Doc. 21, Attach. 11 at 2.)

        On July 26, 2019, USAGE notified Plaintiff of a warranty

claim      based       on    problems          with      new    sections        of    the      concrete

sidewalks        (the       ^'2019      sidewalk         claim")          (Doc.      26   at    5    30.)

Plaintiff        contends         that        it    considered       the    sidewalk           sections


involved      in       the    2019       sidewalk            claim   to    be     "non-defective,

acceptable, and not requiring repair" in 2016 and 2017. (Id.

at ^31.) After receiving the 2019 sidewalk claim. Plaintiff

contends that it investigated the defective sidewalk sections

and     determined           that        the        "buckling        and    shifting           of    the


5    For   reasons          not    clear           to   the    Court,      Plaintiff           has    not
provided         the    Court          with    any       communication          from      the       USCAE
regarding the 2019 sidewalk defects.
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 10 of 26



sidewalks at these new locations were caused by [Defendant's]

Earthwork and Grading scope of work, the geotextile fabric,

and installation defects." (Id. at SI 34.) Plaintiff notified

Defendant of the 2019 sidewalk claim, and Defendant refused to

repair the defective sections. (Id. at SISI 35-36.) As a result.

Plaintiff was forced to make the necessary repairs to the 2019

sidewalk sections. (Id.)

       On July 16, 2020, Plaintiff instituted the current action

against    Defendant.       (Doc.      1.)    In    its     complaint.       Plaintiff

alleges that Defendant ^'breached the terms of the Subcontract

by    failing   to   properly       perform    its     scope    of     work    at   the

Project, causing defects in the sidewalks in certain areas of

the    Project."     (Id.    at   SI   15.)    Plaintiff       seeks     a    judgment

against    Defendant        for   damages          incurred    as    a    result     of

Defendant's     breach,       together        with     interest,         costs,     and

attorneys' fees. (Id. at SI 18.) Now, Defendant has moved for

summary   judgment     on    Plaintiff's           claim.   (Doc.    20.)     For   the

following reasons, the Court finds Defendant's motion is due

to be granted.

                             STANDARD OF REVIEW


       According to Fed. R. Civ. P. 56(a),                          party may move

for summary judgment, identifying each claim or defense—or the

part of each       claim or       defense—on        which summary judgment is

sought." Such a motion must be granted ^^if the movant shows


                                         10
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 11 of 26




that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law." Id.

The ^'purpose of summary judgment is to ^pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.' "            Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356,

89   L.   Ed.   2d   538   (1986)   (quoting   Fed.   R.   Civ.   P.   56(e)

advisory committee's note to 1963 amendment).

      Summary judgment is appropriate when the nonmoving party

^'fails to make a showing sufficient to establish the existence

of an element essential to that party's case, and on                   which

that party will bear the burden of proof at trial." Celotex

Corp. V. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91

L. Ed. 2d 265 (1986). The substantive law governing the action

determines whether an element is essential. DeLong Equip. Co.

V. Wash. Mills Abrasive Co., 887 F.2d 1499, 1505 (11th Cir.

1989).

      As the Supreme Court explained:

      [A] party seeking summary judgment always bears the
      initial responsibility of informing the district
      court of the basis for its motion, and identifying
      those   portions  of  the   pleadings,  depositions,
      answers to interrogatories, and admissions on file,
      together with the affidavits, if any, which it
      believes demonstrate the absence of a genuine issue
      of material fact.




                                     11
     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 12 of 26




Celotex,       477       U.S.    at    323,    106    8.    Ct.     at     2553   (quotation

omitted). The            burden       then   shifts to        the    nonmoving      party       to

establish,          by   going    beyond       the    pleadings,         that there        is   a

genuine issue concerning facts material to its case. Clark v.

Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

        The    Court      must    review       the    evidence       and    all   reasonable


factual inferences arising from it in the light most favorable

to the nonmoving party. Matsushita, 475 U.S. at 587-88, 106 S.

Ct. at 1356. However, the nonmoving party ^^must do more than

simply show that there is some metaphysical doubt as to the

material facts." Id., 475 U.S. at 586, 106 S. Ct. at 1356. A

mere      ^'scintilla"            of     evidence,          or       simply       conclusory

allegations,         will       not suffice.         See, e.g.,       Tidwell       v.   Carter

Prods.,       135    F.3d   1422,       1425    (11th      Cir.     1998).    Nevertheless,

where     a    reasonable         fact       finder     may      ^'draw    more     than    one

inference from the facts, and that inference creates a genuine

issue of material fact, then the court should refuse to grant

summary judgment." Barfield v. Brierton, 883 F.2d 923, 933-34

(11th Cir. 1989) (citing Samples v. City of Atlanta, 846 F.2d

1328, 1330 (11th Cir. 1988)).

                                             ANALYSIS


        Defendant argues that it is entitled to summary judgment

on     Plaintiff's         breach      of     contract      claim     for     two    reasons.


First, Defendant argues that Plaintiff's claim is precluded by


                                                12
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 13 of 26




principles of res judicata. (Doc. 21 at 10.) Second, Defendant

argues that Plaintiff's claim is barred as a matter of law by

the Settlement Agreement. (Id. at 7.) In response. Plaintiff

contends that res judicata does not apply because its claim in

the    current       lawsuit       and    its        claim    in    the     State       Suit   are

distinct causes of action dependent upon different operative

facts. (Doc. 25 at 15.) Additionally, Plaintiff contends that

it    was    impossible      to        raise    the    2019 sidewalk             claim in      the

State       Suit,    and    therefore,          the    claim       cannot     be    barred      by

either      res judicata          or    contractual          release. (Id.          at 20-22.)

Lastly, Plaintiff contends that the parties did not intend the

Settlement Agreement to cover unknown claims such as the 2019

sidewalk claim. (Id. at 22-24.) For the following reasons, the

Court    finds      Plaintiff's         current       claim    for    breach       of   contract


is barred by res judicata and Defendant's motion for summary

judgment is due to be granted.

I.     RES JUDICATA


       ''The      doctrine        of     res     judicata       promotes         finality       of

judgments and prevents the re-litigation of claims." Gunby v.

Simon,      277     Ga.    698,    699,        594    S.E.2d       342,    343    (2004).      Res

judicata bars claims that were previously litigated as well as

"claims that could            have been litigated in                      an earlier suit."

Shurick v. Boeing Co., 623 F.3d 1114, 1116 (11th Cir. 2010).

When a court is "asked to give res judicata effect to a state



                                                13
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 14 of 26




court      judgment,          [the   court]    must       apply   the    res      judicata

principles of the law of the state whose decision is set up as

a bar to further litigation." Kizzire v. Baptist Health Sys.,

Inc.,      441    F.3d     1306,     1308   (11th    Cir.    2006)      (quotation       and

emphasis         omitted).       Because      Defendant       contends        a     Georgia

judgment         bars    this    action,     the    res    judicata     principles       of

Georgia apply. Id.

      Georgia           has    codified     the    principle      of    res       judicata,

providing that:

      A judgment of a court of competent jurisdiction
      shall be conclusive between the same parties and
      their privies as to all matters put in issue or
      which under the rules of law might have been put in
      issue in the cause wherein the judgment was rendered
      until the judgment is reversed or set aside.

O.C.G.A. § 9-12-40. The Georgia Supreme Court has held that

res judicata will bar an action if three requirements are met

- """(l)    identity of the cause of action, (2) identity of the

parties or their privies, and (3) previous adjudication on the

merits     by     a     court   of   competent      jurisdiction." Coen             v.   CDC

Software Corp., 304 Ga. 105, 105, 816 S.E.2d 670, 671 (2018)

(citations        omitted). In        this    case, the      parties      only dispute

whether the first requirement for res judicata is met—whether




                                              14
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 15 of 26




the State Suit and the present lawsuit embody identical causes

of action.®


       A ^'cause of action" is defined as being ^'the entire set

of facts which give rise to an enforceable claim." Coen, 304

Ga. at 112, 816 S.E.2d at 675 (citing Morrison v. Morrison,

284 Ga. 112, 116, 663 S.E.2d 714, 719 (2008) (disapproved of

on other grounds)). The essential question in determining the

identity of a cause of action ^^is whether both claims arose

from the same set of facts." Sweet City Landfill, LLC v. Lyon,

352    Ga.    App.    824,   836,    835    S.E.2d    764,   776     (2019).    A

subsequent cause       of action      may arise      from the    same      set of

facts ^^even if some new factual allegations have been made or

some new relief has been requested." Harrel v. Bank of Am., N.

Am.,    813    F.    App'x   397,    401    (11th    Cir.    2020)       (internal

quotation     marks    omitted)     (quoting   Dalton   Paving       &   Constr.,

Inc. V. S. Green Constr. of Ga., Inc., 284 Ga. App. 506, 508,

643 S.E.2d 754, 756 (2007)). ''In considering the 'entire set

of facts,' we focus on the 'wrong' that is asserted." Coen,



® It is undisputed that Plaintiff and Defendant were both
parties to the State Suit. Likewise, Plaintiff has not
disputed Defendant's contention that the voluntary dismissal
of the State Suit operated as a previous adjudication on the
merits by a court of competent jurisdiction. (Doc. 21 at 11
(citing Fowler v. Vineyard, 261 Ga. 454, 456, 405 S.E.2d 678,
680 (1991) (concluding that a "voluntary dismissal with
prejudice but without order of court should act as res
judicata")).) Accordingly, the Court finds the first two
requirements for res judicata are met.


                                       15
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 16 of 26



304 Ga. at 105, 816 S.E.2d at 671 (citing City of Columbus v.

Anqlin, 120 Ga. 785, 791, 48 S.E. 318, 320-21 (1904)).

       To    distinguish         its   claims.      Plaintiff         attempts         to   make

factual     distinctions          between    the    State      Suit    and    the      present

action. Plaintiff presents the affidavit of its Vice President

of Operations who testified that there was no overlap between

the sections of sidewalk Plaintiff replaced in 2016 and the

sections      Plaintiff          replaced    in     2019.      (Doc.     26       at        20,

36, 38; Doc. 26, Attach. 3 at 2-6; Doc. 26, Attach. 11 at 2.)

Plaintiff's         vice    president        also       testified       that       Plaintiff

considered         the   sections      of    sidewalk         involved       in    the      2019


sidewalk claim to           be   non-defective          at the time the           Settlement


Agreement      was       executed.     (Doc.       26    at    5 31.)     Additionally,

Plaintiff asserts that the State Suit breach of contract claim


arose       from     Defendant's        failure          to    meet     the       thickness


requirement        for     the    concrete    sidewalks         whereas       the      current

lawsuit stems from defects in the sandy select material, the

geotextile fabric, and other installation flaws. (Doc. 25 at

19.)    Because      its    current     claim       involves     different          sidewalk

sections      and    new     underlying      defects.         Plaintiff        argues       its

cause of action in this lawsuit is not identical to the cause


of action in the State Suit. (Id. at 20.)

       Even assuming Plaintiff s current lawsuit presents novel

factual allegations. Plaintiff is alleging the same wrong as



                                             16
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 17 of 26



in the State Suit. See Anglin, 120 Ga. at 791, 48 S.E. at 320-

21.     ("Different          facts       may        be       alleged,        separately         or

cumulatively,         to   show     the   same           wrong;      and    the    number      and

variety of the facts alleged will not make more than one cause

of action, so long as but one wrong is shown."). In both cases

Plaintiff      is     alleging       that       Defendant            failed       to    properly

perform its obligations under the Subcontract with respect to

the Project. Notably, both                Plaintiff's current complaint and

complaint in the State Suit contain the identical allegation

that "[Defendant]            breached     the       terms       of    the    Subcontract        by

failing to properly perform its scope of work at the Project

. . . ." (Doc. 1 at SI 15; Doc. 21, Attach. 9 at SI 12.)

      Additionally,          the     record         is    clear      that     Plaintiff        had

notice    of    the    newly       raised      sidewalk            defects    prior      to   the

conclusion      of     the      State     Suit.          The       testing    performed        by

Whitaker Laboratory, Inc. revealed potential defects in both

the   sandy select material and                  the         geotextile fabric beneath

the   sidewalks.       (Doc.      21,    Attach.         5    at    2-3.)    Plaintiff        also

noted potential problems with the installation method used for

the sidewalks in their July 2016 letter to Defendant's surety.

(Doc. 21, Attach. 7 at 2.) These defects, therefore, are part

of the entire set of facts giving rise to Plaintiff's breach

of contract claim in              the    State       Suit.     Accordingly, the           Court

finds    the   causes      of   action    in    the      State      Suit    and   the   current




                                               17
 Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 18 of 26




suit are identical because they arise from the same set of

operative     facts,     even      if   Plaintiff      did    not    allege       all   the

facts in the State Suit. See Dashtpeyma v. Walker, 859 S.E.2d

799, 803 (Ga. Ct. App. 2021) (citation omitted) (^'It is the

entire set of facts themselves, once they occur, however, that

give rise to the cause of action, regardless of whether the

party fails to include certain facts in the first action.").

       Furthermore, ^Mr]es judicata acts as a procedural bar to

claims that were raised or could have been raised in a prior

action." Bryan Cnty. v. Yates Paving                    & Grading Co., 281 Ga.

361,   363,      638    S.E.2d       302,    304    (2006)    (citations      omitted)

(emphasis added). "[I]t is only where the merits were not and

could not have been determined under a proper presentation and

management       of    the    case    that    res    judicata    is    not    a    viable

defense." Piedmont Cotton Mills v. Woelper, 269 Ga. 109, 110,

498 S.E.2d 255, 256 (1998) (emphasis in original). Under the

terms of the Subcontract, Defendant breached the agreement by

failing   ^^in    any    respect        to   perform    and    prosecute      the       Work

properly and with promptness and diligence." (Doc. 26, Attach.

1 at 11.) Assuming that Plaintiff's allegations are true and

that Defendant performed substandard work with respect to the

defective        sidewalk          sections.         Defendant        breached          the

Subcontract       when       the   sidewalk       sections    were    installed.        See


Owen V. Mobley Constr. Co., 171 Ga. App. 462, 462, 320 S.E.2d


                                             18
     Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 19 of 26



255,     256    (1984)      (citing        Space    Leasing     Assocs.        v.   Atlantic

Bldg. Sys., Inc., 144 Ga. App. 320, 324, 241 S.E.2d 438, 441

(1997))       (''[A]ny      breach    of    contract       based    upon       installation

defects accrued when the building was substantially completed

and the contract became due and payable."); see also Smith v.

KLS Constr. Co., 247 Ga. App. 493, 493, 544 S.E.2d 197, 198

(2001) (holding that breach of a construction contract occurs

on    the     date    the   work     was    substantially completed). This is

true     even    if    Plaintiff       had    not    yet    suffered       ascertainable

damages from the breach. Space Leasing, 144 Ga. App. at 324,

241 S.E.2d at 441 (quotations and citations omitted) (^^Under

Georgia law, the statute of limitations runs from the time the

contract       is    broken    and    not     at   the   time      the    actual    damages

results or is ascertained.").

        The    record is      clear    that the      2019 sidewalk sections              were


installed       before      Plaintiff       filed    the    State     Suit.     Therefore,

the     Court       finds    Plaintiff's          current     claim      for    breach    of


contract       based   on    the   2019     sidewalk     sections        had   accrued    and


could have been brought in the State Suit. Gamble v. Lovett

Sch., 180 Ga. App. 708, 709, 350 S.E.2d 311, 312 (1986) (^^In

contract actions the time of the breach controls, not the time

the actual damages result or are ascertained.").

        Perhaps       recognizing          that    its   claim      is    barred     if   it

accrued       prior    to    the   Settlement       Agreement,        Plaintiff      argues



                                              19
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 20 of 26




that    its    claim    based    on   the      2019      sidewalk       sections     was   not

viable    at    the    time   of   the     State        Suit.     {Doc.    25   at   20-22.)

First,    Plaintiff       appears       to     argue      that     its    claim      did   not

accrue until it was forced to repair the sidewalks in 2019,

and    Plaintiff suffered          an    ascertainable            injury,       because    the

construction defect was in property owned by the USAGE. (Id.

at 20-21.) In making this argument. Plaintiff cites to Georgia

Court of Appeal's         decisions          holding       that a       property owner's

claim    for    negligent       design       and    construction          accrues     at   the

time of injury, rather than substantial completion, when the

claim is based on a construction defect in property owned by a

third party. (Id. at 20 (citing Atlanta Gas Light Co. v. City

of Atlanta, 160 Ga. App. 396, 398, 287 S.E.2d 229, 232 (1981);

Travis Pruitt & Assocs., P.C. v. Bowling, 238 Ga. App. 225,

226, 518 S.E.2d 453, 454 (1999); Sewell Sales & Serv., Inc. v.

Travelers      Indem.    of Am., 255           Ga. App. 531,             533, 566 S.E.2d

346, 349 (2002).)

       The cases cited by Plaintiff all involve property owners

bringing tort claims based on                   property damage suffered as a

result of a construction defect present in property owned by a

third party. See Atlanta Gas Light Co., 160 Ga. App. at 396-

97, 286 S.E.2d at 231 (City of Atlanta's property was damaged

when    pumping       station      owned      by        utility    company       exploded);

Travis    Pruitt,       238     Ga.     App.       at    225,     518     S.E.2d     at    452



                                             20
    Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 21 of 26



(flooding        to   property         caused     by        negligent       design     in    a

neighboring       subdivision's         drainage        system);       Sewell,       255    Ga.

App. at 533, 566 S.E.2d at 349 (finding insurance companies'

negligent construction               claims accrued           at time       of injury if

their subrogees did not own the wiring that caused fire damage

to the property). In these circumstances, courts find that the

property owner's negligent construction claim does not accrue

under    O.C.G.A.        §   9-3-30     until     the   negligent         design      of    the

neighboring property causes damage to the property owner. See

Travis Pruitt, 238 Ga. App. at 226, 518 S.E.2d at 454.

        None    of    these        cases,   however,         discuss    the        timing    of

accrual for a breach of contract claim. As stated previously,

Georgia law is clear that a construction contract is breached

at the time the construction is substantially completed. See

Space Leasing, 14 4            Ga. App. at 324, 241 S.E.2d at 441; see

also Costrini v. Hansen Architects, P.C., 247 Ga. App. 136,

137, 543 S.E.2d 760, 762 (2000) (^'The period of limitation on

a   construction         contract      commences       on    the   date      the    work    was


substantially complete."). As a result, unlike in the case of

a    property     owner       who    has    no    relationship         to     a    negligent

designer of neighboring property. Plaintiff had the ability to

sue Defendant for breach of the Subcontract from the moment of


breach,        despite       the    property      being       owned     by    the     USAGE.

Accordingly, the Court rejects Plaintiff's argument that its


                                             21
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 22 of 26




current     breach     of    contract      claim    was    not   viable    because     the

sidewalk sections were owned by a third party.''

      Next, Plaintiff appears to argue that Defendant did not

breach its      express        warranty      under       the   subcontract      until it

refused to repair the 2019 sidewalk sections. (Doc. 25 at 21.)

Plaintiff is correct that an ^^express warranty to repair is

not   breached         until     the       warrantor       refuses    to    repair      or

inadequately repairs the defect[.]" Feinour v. Ricker Co., 255

Ga. App. 651, 655, 566 S.E.2d 396, 398-99 (2002). Plaintiff,

however,     did      not    raise     a   breach    of    warranty    claim     in    its

complaint.      As    noted    in    Plaintiff's         cited   authority,      Georgia

courts      ^'treat    the     start       date    for    the    breach    of    express

warranty claim differently" than a normal breach of contract

claim. Feinour, 255 Ga. App. at 653, 566 S.E.2d at 398 (2002);

see also Space Leasing, 144 Ga. App. at 324-25, 241 S.E.2d at

441 (finding breach of contract claim accrued at the time of

substantial completion while breach of express warranty claim

may   not     have     accrued       until    the    defendant       failed     to    make

repairs).



    Notably, the   cases Plaintiff  cites   only  concern  the
application of O.C.G.A. § 9-3-30. See Travis Pruitt, 238 Ga.
App. at 226, 518 S.E.2d at 454. Georgia courts have ruled that
''the four-year statute of limitation in O.C.G.A. § 9-3-30
applies only to tort actions for damage to property. Actions
arising out of contract do not fall within O.C.G.A. § 9-3-30's
purview." Costrini, 247 Ga. App. at 137, 543 S.E.2d at 761-62
(quotation omitted).


                                             22
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 23 of 26



      In this case. Plaintiff only raised a breach of contract

claim    based on       Defendant's failure to           perform its scope         of

work under the Subcontract. As previously stated, this claim

had   accrued     prior       the     resolution    of   the    State   Suit      and,

therefore, could have been litigated therein. Accordingly, the

Court    finds    Plaintiff's          current     claim   is     barred    by     res

judicata.    As     a    result.       Defendant's       motion    (Doc.    20)    is

GRANTED.


II.   THE SETTLEMENT AGREEMENT


      Alternatively,           the     Court   finds     that     the   Settlement

Agreement    bars       Plaintiff's       current    claims.      The   Settlement

Agreement is governed by Georgia law. (Doc. 21, Attach. 10 at

3 (^MT]his Settlement Agreement shall be governed by the Laws

of the State of Georgia.").) Under Georgia law,                             release

or settlement agreement is a contract subject to construction

by the court." Darby v. Mathis, 212 Ga. App. 444, 444, 441

S.E.2d 905, 906 (1994) (quoting Hopkins v. Hopkins, 186 Ga.

App. 530, 531, 367 S.E.2d 825, 826 (1988)). ''The cardinal rule

of    construction        is    to     determine     the    intention       of    the


parties[.] But no construction is required or even permissible

when the language employed by the parties in the contract is

plain,     unambiguous,         and     capable     of   only     one   reasonable

interpretation." Hopkins, 186 Ga. App. at 531, 367 S.E.2d at

826   (citations        and    quotations      omitted).    However,       when   the



                                          23
 Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 24 of 26



terms of a        settlement         agreement are         ambiguous regarding the

parties' intent to bar future actions and cannot be adequately

determined by the Court, the question of intent becomes a jury

issue. See Tench v. Galaxy Appliance & Furniture Sales, Inc.,

255 Ga. App. 829, 834, 567 S.E.2d 53, 59 (2002) (citing Vasche

V. John Wieland Homes, Inc., 243 Ga. App. 178, 179-180, 530

S.E.2d 276, 278 (2000)).

       Defendant        argues       that    the    language      of       the    Settlement

Agreement       unambiguously         bars     Plaintiff's current suit.                  (Doc.

21    at   7.)    Specifically,           Defendant       argues       that      Plaintiff's

complaint       is     based    on    claims     that    were    or    could       have    been

raised     in    the    State      Suit    and   that    the     Settlement        Agreement

explicitly covered such claims. (Id.) In response. Plaintiff

contends    that       its   breach    of    contract     claim       in   the    State    Suit


was based only upon the deficient concrete thickness, whereas

its current breach of contract claim is based upon defects in

the   sandy      select        material,     the     geotextile        fabric,      and    the

installation process. (Doc. 25 at 14, 19, 24.) Plaintiff also

contends    that       its     current      claim    involves      entirely        different

sections    of       the    sidewalk      than     the   State    Suit.      (Id.    at    19.)

Lastly, Plaintiff contends that it could not have raised its

current    claim       in    the   State    Suit    because      it    was    unaware     that


the   additional           sidewalk    sections      were   defective            until    after


the parties executed the Settlement Agreement. (Id. at 21-22.)



                                              24
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 25 of 26



        Looking to the language of the agreement, the Court finds

that     the    Settlement             Agreement       unambiguously            releases       the

parties ''from any claims raised or that could have been raised

in    the   Litigation."            (Doc.    21,       Attach.       10    at    3      (emphasis

added).) The Settlement Agreement defines "the Litigation" as

the State Suit. (Id. at 2.) Accordingly, the relevant question

is    whether     Plaintiff's           current       claim    for    breach       of    contract


was    raised     or    could       have    been       raised        in   the    State      Suit.


Because     the     Court         has    already       determined         that     Plaintiff's

current     claim      had    accrued      and    could       have    been   raised       in   the


State    Suit,      Plaintiff's           claim       is    barred    by     the     Settlement

Agreement.

        Plaintiff argues that the Settlement Agreement cannot bar

its    claim    based        on    the    2019    sidewalk         sections        because     the


claim    was    unknown       at    the    time       the    Settlement         Agreement      was

executed.       (Doc.    25       at     22-23).      Even     assuming       Plaintiff        was

unaware of the defects giving rise to the 2019 sidewalk claim,

Georgia law allows parties to discharge liability for unknown

claims as long the release clearly expresses that intent. See

U.S. Anchor Mfq. v. Rule Indus., 264 Ga. 295, 298, 443 S.E.2d

833,    835     (1994).       The       release       in    the    Settlement           Agreement

applies to "any and all claims" "raised or that could have

been raised in the Litigation." (Doc. 21, Attach. 10 at 3.)

"Georgia       courts    have          interpreted          'all   claims'       language      to



                                                 25
  Case 4:20-cv-00157-WTM-CLR Document 34 Filed 08/31/21 Page 26 of 26



include unknown conduct." Watson v. Union Camp. Corp., 861 F.

Supp. 1086, 1090 {S.D. Ga. 1994) (citing cases). Accordingly,

the   Court      finds    the       release     unambiguously        discharged

Defendant's   liability       for    any    claim    that   could    have    been

raised in the State Suit, known or unknown. To hold otherwise

would ^'impose upon unambiguous language a different meaning to

comport   with    the    drafter's     claimed      intent."   Id.    at    1089.

Because Plaintiff s breach of contract claim is barred by the

unambiguous   terms      of   the   Settlement       Agreement,     Defendant's

motion (Doc. 20) is GRANTED.

                                   CONCLUSION


      For the foregoing reasons. Defendant's Motion for Summary

Judgment (Doc. 20) is GRANTED.
                              sr
      so ORDERED this 3/'~ day of August 2021.


                                      WILLIAM T. MOORE,*-JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN      DISTRICT OF GEORGIA




                                       26
